annum Fw_a:)

NGV “3 2017

U.S. COUHT OF

In the Um'ted States Court of F ederal Claims:-»t-at cows

No. 17-1614C
(Filed: November 3, 2017)

=F:s'eic*=?:~k=ksle'k#c**a’=s'e*k*:'c'k*~k*****

-k

ROBERT R. HOLLOWAY, IIl, *
sle

Plaintiff, *

'k

V' it

k

THE UNITED STATES, *
:l¢

I)efendant. *

it
\':kk*****************k'k**~k~k

 

ORDER OF DISMISSAL

 

On October 23, 2017, plo § Plaintiff Robert R. Holloway, Ill, filed a complaint in this
Cour't. Plaintiff’s complaint, Wh'ich uses the caption for the United States District Court for the
Central District of North Carolina, includes four separate complaints styled as “Magnuin XL, Inc
v. Harlev-Davidson of Greensboro, DBA Harley-Davidson, Robert R Hollowav_ III v. East
Orlando-Harley Davidson. Orlando Harley Davidson. Orlando Harley-Davidson Gear Store,
Orlando Harley Davidson at Disney Springs_ Orlando Harlev-Davidson South, Orlando Harley
Davidson, Robert R Holloway. III v. Grand Canyon HarleV-Davidson Shop, Whisl312 U.S. 584, 588 (1941); Berdick v. United States, 612 F.Zd 533, 536 (Ct. Cl. 1979). As Plaintiff
has named various locations of Harley Davidson, not the United States, as the Defcndant in this
action, this Court does not have jurisdiction over Plaintifl" s claims ln addition, Magnurn XL, Inc.
is not a natural person and must be represented by counsel. Mr. Robert Holloway filed the
complaint on behalf of Magnum XL, Inc. and does not identify himself as an attorney. Rule 41(‘0)

 

1 Plaintiff filed an identical complaint, under the caption Magnum XL, Inc. v. Harlev-

Davidson of Greensboro, DBA Ha_rleV-Davidson, on July 5, 2017, Which this Court dismissed on
Juiy 7, 2017.

sami is_s_nisdun ilas_r§.m J.LLWW"

 

allows the Court to dismiss a case if the plaintiff fails to comply With the Court’S rules. RCFC
4l(b).

The Clerk is directed to dismiss Plaintiff’s complaint Plaintiff’ s motion to proceed i_n
forma pauperis is denied as moot.

MARY LLEN COSTER WILLIAMS
Judge